Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9, 11-14, 16-19, 22 and 23) in the reply filed on September 24, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the staggered edges comprise a staggered pattern.  Examiner submits the pattern resulting from any staggered edge is a staggered pattern and thus it is unclear how this is further limiting.  Claim 1 recites trimming a “near net-shape” into each of the plies and assemblying them into a layup.  This “near net-shape” is described in the instant specification as a shape requiring little .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 9, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (US 8,568,551).
It is noted a “near net-shape” is interpreted to mean any shape desired in the final part so the final part requires little to no further finishing after assembly.
Regarding Claims 1, 8, 16, Brennan et al. teaches a method for manufacturing a composite structure (See col. 1, lines 19-21) comprising:
trimming plies of composite material to a near net-shape (See col. 6, lines 38-61, teaching pre-trimming plies to conform to a desired target shape in a final part) thereby yielding a plurality of net-trimmed plies, wherein each net-trimmed ply of said plurality of net-trimmed plies comprising an edge (See col. 7, lines 37-46, wherein each layer may be pre-patterned as the first, i.e. by pre-trimming to a desired shape);
assembling a layup comprising said plurality of net-trimmed plies, wherein said assembling said layup comprises staggering said edges of said plurality of net-trimmed plies such that said edges define a staggered edge structure; and pressing said layup to form said staggered edge structure into a bevel (See col. 7, lines 37-40 and col. 8, lines 6-18, wherein the plies are iteratively stacked and then compacted; wherein the layup may be designed to include an edge taper, i.e. a staggered pattern; Examiner submits layup such that is an edge taper means the edges must be staggered to form such an edge taper; further once such an edge taper is compacter, it is reasonably considered a bevel as claimed; note a “bevel” is nothing more than an edge that is not 90 degrees and the compacted edge in Brennan clearly qualifies).
Regarding Claim 7, Examiner submits any portion of a stack having more plies, such the bottom five plies as in Fig. 6B of Brennan et al.., may be considered a first portion with more plies than another arbitrarily defined portion, such as the top two plies in Brennan et al.
Regarding Claim 9, Brennan et al. teaches an edge taper, as described above and this is considered a bevel with an angle, i.e. the angle of the taper.  It is implied any edge taper would be formed to desired specifications and thus be pre-specified. 
Regarding Claim 17, Brennan et al. the edges of the plies are parallel (See Fig. 6B).
Regarding Claim 19, Brennan et al. teaches consecutive plies may have varying fiber orientation (See col. 10, lines 6-11, and note unidirectional, crossply and angleply are well-known to be fiber orientations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al. as described above, and further in view of Landry et al. (US 9,873,501).
Regarding Claims 12-14, Brennan et al. teaches the method of Claim 1 as described above.  Brennan et al. further teaches his method using a pre-patterned layup kit is suitable for making composite layups including edge tapers and step down edge tapers (See col. 8, lines 6-17).  Brennan et al. is silent on the shape and relative length and width of the plies, but it would have been apparent known layups with an edge taper could have predictably been formed as a pre-patterned kit as taught in Brennan et al.  Further, it is known in the art to utilize essentially rectangular plies with an essentially identical length and width that are staggered so as to form an edge taper on each side that can then be joined to similar composite layups to for a cylinder, for example (See, for example, Landry et al., col. 4, lines 41-65 and Fig. 1a-c, teaching forming a stepped edge joint as an overhang for overlapping an identical oppositely formed joint so as to make adjacent connection for forming a cylinder such as a fuselage; see Figs. 3-4, where rectangular layups form the cylinder).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the pre-patterning kit method of Brennan et al. to form a composite layup such as in Landry et al. that has an overhang stepped joint on one end and an oppositely formed stepped joint on the other end. Doing so would have predictably formed a composite layup capable of connecting with adjacent step joints so as to form connections on each end, such as to form a fuselage.  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention that identical length and width plies could have been staggered so as to form the overhang stepped joint on one end and an oppositely formed step joint on the other end.

Claim 1-12, 16-19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Keat et al. (US 2015/0106062) in view of McKague et al. (US 5,954,898).
Regarding Claim 1-5, 8, 11, 16, 18, 22 and 23, Chen-Keat et al. teaches a method for manufacturing a composite structure (See Abstract) comprising:
assembling a layup comprising said plurality plies formed into their final shape (See page 1, paragraph [0005], wherein the shape of plies, i.e. the ply boundary, is pre-determined by CAD), wherein said assembling said layup comprises staggering said edges of said plurality of plies such that said edges define a staggered edge structure (See page 3, paragraph [0032] and Figs. 3-4, wherein the plies a sequentially arranged, i.e. positioned, to define a layup staggered edge wherein the top and bottom plies extend beyond the middle plies as shown in Figs. 3 and 4; and note any plies arranged to form a staggered edge are “staggered” and the top ply [122] extends more than all other plies and thus is a first exterior ply as claimed that folds over all other plies wherein the bottom ply is a second exterior ply).
Chen-Keat et al. is directed to a process of individually mapping the shape of individual plies so as to lay them into a layup having a desired shape for the final part. Since Chen-Keat et al. is more concerned with the design aspect than the actual physical processes of forming and assembling the composite, Chen-Keat et al. is silent as to how the plies having the specified boundaries are created, and what processes occur on said plies after they are arranged.  However, it would have been standard to achieve the initial ply shape by cutting and then press the formed layup to for the final product since this is standard in the art and well-known in similar process. McKague et al. teaches a method of forming a composite part similar to that envisioned in Chen-Keat et al. using CAD wherein the individual plies are pre-cut to their desired shape from a laminate sheet, i.e. bulk supply, prior to arranging in order to avoid subsequent processing (See col. 5, lines 31-35, col. 8, lines 16-60, and Fig. 8) and then pressing said layup to form the final part (See col. 5, lines 35-52, wherein the cut plies are arranged in a desired sequence and then pressed such as with plates, i.e. a first and a second die, such as is standard to debulk the layer).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form the staggered edge structure in Chen-Keat et al. shown in Fig. 4 by initially cutting the plies from a bulk source to form the plies having the desired boundary, and then press the layup, such as between two plates/dies, because doing so would have predictably been a suitable method to form the required ply shapes into a suitable debulked composite product.  Examiner submits the staggered edge shown in Fig. 4 of Chet-Keat et al. would have been expected to have this form after debulking, thus being a bevel, i.e. a non-straight edge.
Regarding Claim 6, Chet-Keat et al. teaches the plies having an edge that meet at a corner with another staggered edge (See Fig. 1, wherein the top side in composite [100] and the left side are both staggered edge defining a corner wherein the taper of edge is a bevel).
Regarding Claim 7, Examiner submits any portion of a stack having more plies, such the bottom five plies as in Fig. 4 of Chet-Keat et al., may be considered a first portion with more plies than another arbitrarily defined portion, such as the top two plies in Chet-Keat et al.
Regarding Claim 9, Chet-Keat et al. clearly teaches an edge with an angle (See Fig. 2 or 4).  Further, the entire purpose of the process is to form a desired structure and thus any angle formed is clearly pre-determined by the CAD process.
Regarding Claim 12, Chet-Keat et al. and McKague et al. fail to specifically teach all rectangular plies although McKague et al. certainly appear to teach rectangular plies in the figures.  However, it is clear the plies may have any desired shaped desired including rectangles with ply drops and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to form a staggered layup with all rectangular plies in order to form a part ply drop edge having a generally rectangular shape as may be desired for certain applications.  Note changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).  
Regarding Claim 17, Chen-Keat et al. illustrates substantially parallel edges (See Fig. 1).
Regarding Claim 19, Examiner takes official notice (See MPEP 2144.03) that altering the fiber orientation (e.g. 0, 45, -45, 90) of adjacent plies in a composite layup is a standard practice to create increased strength in multiple directions, and it would have been obvious to do so in any composite layup, including in Chet-Keat et al., to provide this advantage of multidirectional strength.  Further, note some evidence is provided for this technique in Brennan et al. as cited above and additional support can be provided if requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746